


Exhibit 10.12

This EMPLOYMENT AGREEMENT (this "Agreement"), dated as of May 1, 2017 and among
Broadway Financial Corporation, ("BFC"), Broadway Federal Bank, f.s.b. e "Bank"
and, together with BFC, the "Company"), and Norman "Sandy" Bellefeuille e
"Executive"). The term Company shall refer to BFC in respect of Executive's
services BFC and to the Bank in respect of the Executive's services to the Banlc
WHEREAS, the Executive has served as a senior executive officer of the Company
the Bank since July 9, 2012; and WHEREAS, the Company desires to continue to
retain the Executive to serve as ior Vice President, Chief Loan Officer of the
Company on the terms and conditions set h in this Agreement, and the Executive
desires to provide such services on such terms conditions. NOW, THEREFORE, in
consideration of the terms and mutual covenants herein for other good and
valuable consideration, the parties hereto agree as follows: 1. Services, Duties
and Responsibilities. (a) The Company hereby agrees to employ the Executive as
its Senior e President, Chief Loan Officer during the service period fixed by
Section 4 hereof (the rvice Period"). The Executive shall report to the
President and Chief Executive Officer FC (the "Chief Executive Officer") (or
such other senior executive officer designated he Board of Directors of BFC, in
which case the term Chief Executive Officer shall n such other designated senior
executive officer), and shall have such duties and onsibilities as are
consistent with the position of a senior vice president and chief loan cer of a
bank and holding company of similar size and complexity as the Company (the r
vices"). The Executive's principal work location shall be at the Company's
principal cutive offices, provided, that the Executive may be required to travel
as reasonably ssary in order to perform the Executive's duties and
responsibilities hereunder. (b) During the Service Period, excluding any periods
of vacation and leave to which the Executive is entitled, the Executive shall
devote substantially all of Executive's working time, energy and attention to
the performance of his duties and onsibilities hereunder and shall faithfully
and diligently endeavor to promote the ness of the Company. During the Service
Period, the Executive may not, without the r written consent of the Chief
Executive Officer, directly or indirectly, operate, cipate in the management,
operations or control of, or act as an executive, officer, ultant, agent or
representative of, any type of competitive business or service, ided that the
Executive may, to the extent not otherwise prohibited by this Agreement, te such
amount of time as does not interfere with the performance of the Executive's s
under this Agreement to engaging in community and charitable activities.

GRAPHIC [g301063kqi001.gif]

 



(a) Base Salarv. During the Service Period, the Executive shall be annual base
salary of $248,044.00 for the Executive's Services hereunder, payab cordance
with the normal andcustomary payroll procedures applicable to ompany's senior
executives. The Executive's base salary shall be subject to increase t
decrease], as determined by the compensation committee of the Board of Directo
FC (the "Board") in its discretion (such base salary, as in effect from time to
time ase Salary"). (b) Changes in Compensation and Benefits. The payment or
accru nuses, and the grant and vesting of any equity incentive awards, pursuant
to Section low or otherwise shall in all events be subject to EESA and the
Interim Final Rule ( defined in Section ll(a) hereof). (c) Eguity Incentives.
The Executive shall be entitled to participa Bank's Employee Stock Ownership
Plan (the "ESOP") in accordance with its term dition, the Executive shall be
eligible for equity-based awards pursuant to B mended and Restated 2008
Long-Term Incentive Plan ("2008 Long Term Plan") of es and in such amounts as
shall be determined by the compensation committee of ard (or the Board, in the
absence of the compensation committee) based on ecutive's performance for the
preceding year. Each of such awards shall vest and, in se of any stock options,
become exercisable, to the extent of twenty percent (20%) o ares covered
thereby, on the first anniversary of the date of grant, and an additi enty
percent (20%) of the shares covered thereby on each subsequent anniversary o e
of grant, provided that vesting will cease upon termination of Executive's
Services more specifically set forth in the 2008 Long-Term Plan or applicable
award agreem y stock options granted to the Executive pursuant to the 2008
Long-Term Plan shal rcisable by the Executive or the Executive's estate, legal
representative or heirs f iod of twelve (12) months after termination of the
Service Period due to Executi th or Disability, all as more specifically set
forth in the 2008 Long-Term Plan or plicable Award Agreement. (d) Other
Benefits. Except as otherwise provided herein, the Execu ll be eligible to
participate in all employee benefit plans and arrangements of mpany applicable
to other senior executive officers, including, without limitation, nk's
incentive compensation plan, the Company's 401(k) Plan with continuation of
mpany's current employee contribution matching policy, and medical, dental, life
g-term disability insurance programs. (e) Vacation.The Executive shall be
entitled paid vacation ordance with the Company's vacation policy; provided,
that the Executive shall itled to not less than twenty (20) days of vacation in
each calendar year (or ropriately pro-rated portion thereof for partial years).
The Executive shall be permit

GRAPHIC [g301063kqi002.gif]

 



with an automobile allowance in the amount of $800.00 per month during the Servi
Period, payable in accordance with the normal and customary practices applicable
to t Company's senior executives. 3. Reimbursement for Expenses. (a) Business
Expenses. The Company shall promptly reimburse th Executive for all reasonable
out-of-pocket business expenses, including, witho limitation, travel expenses
incurred by the Executive in connection with carrying out h responsibilities
under this Agreement during the Service Period upon presentation o appropriate
vouchers, receipts or other satisfactory evidence thereof and otherwise i
accordance with applicable Company policies. (b) Memberships. The Company shall
pay or reimburse the Executiv for trade membership dues and fees during the
Service Period in accordance with th Company's policies and procedures as in
effect from time to time. 4. Service Period. (a) Term. The "Service Period"
during which the Executive shal erform the Services for the Company pursuant to
this Agreement means the perio ommencing on the date hereof and, subject to
extension as set forth below, expiring at th lose of business on the third (3rd)
anniversary of the date hereof in the year 2020. Prior t December 31 of each
calendar year during the Service Period, the Chief Executive Office or his
designee) shall review the Executive's performance, shall discuss the results of
suc eview with Executive and promptly shall inform the Executive in writing
whether th oard proposes to extend the Service Period for an additional year,
and the results thereo hall be included in the minutes of the Board's meeting at
which the same has been onsidered. If the Chief Executive Officer (or his
designee) informs the Executive that th oard proposes to extend the Service
Period, and the Executive accepts such proposal, the ervice Period shall be
extended to end on the anniversary of the date hereof that occurs i he year
immediately following the expiration date of the then existing Service Period
otwithstanding the foregoing, nothing herein shall bar the parties from (a)
extending the ervice Period under this Agreement by mutual agreement or (b)
continuing th xecutive's employment by the Company without extension of this
Agreement, subject to ection 4(b)(iii) below. (b) Termination.Notwithstanding
the foregoing, the Service Period ay be terminated at any time upon the earliest
to occur of the following events or any of e events identified in Section 7
hereof: (i) Death or Disability. The Service Period shall terminate pon the
Executive's death or Disability. For this purpose, "Disability" means that
either

GRAPHIC [g301063kqi003.gif]

 



xecutive's duties under this Agreement for more than one hundred twenty (120)
day whether or not consecutive, in any twelve (12)-month period, by reason of a
physical mental illness or injury. (ii) Termination for Cause by the Company.
The Company ma erminate the Service Period for Cause at any time effective upon
written notice to th xecutive. For purposes of this Agreement, the term "Cause"
shall mean the terminatio fthe Service Period on account of(A) the Executive's
failure to substantially perform th xecutive's duties hereunder or as reasonably
assigned to the Executive by the Chi xecutive Officer or the Board and
consistent with the Executive's obligations hereund nd Executive shall not have
cured such failure (as determined in the reasonable judgme f the Chief Executive
Officer or the Board) within thirty (30) days after written notic om the Chief
Executive Officer (or his designee); (B) the Executive's material breach o is
Agreement or any material written policy of the Company and failure of the
Executiv have cured such breach (as determined in the reasonable judgment of the
Board) withi irty (30) days after written notice from the ChiefExecutive Officer
(or his designee); (C e Executive's willful violation of any law, rule, or
regulation (other than traffic violation r similar offenses) or entry of a final
cease-and-desist order against the Executive; (D onviction of a felony or a plea
of nolo contendere to a felony; or (E) conduct by th xecutive constituting a
misdemeanor involving a Disqualifier (as defined below) by th xecutive.
"Disqualifier" means (i) fraud, moral turpitude, dishonesty, breach of fiduciary
uty involving personal profit, organized crime or racketeering; (ii) willful
violation o curities or commodities laws or regulations; (iii) willful violation
of depositor stitution laws or regulations; (iv) willful violation of housing
authority laws o gulations arising from the operations of the Bank; or (v)
willful violation of the rules gulations, codes of conduct or ethics of a
self-regulatory trade or professiona ganization. Notwithstanding the foregoing,
the Executive shall not be deemed terminated r Cause unless and until there
shall have been delivered to the Executive a copy of th solution duly adopted by
the Board at a meeting of the Board called and held for tha rpose (after
reasonable notice to the Executive) and an opportunity for the Executive gether
with counsel, to be heard before the Board), finding that, in the good faith of
the oard, the Executive's conduct justified termination for Cause and specifying
th rticulars thereof in reasonable detail. (iii) Termination without Cause by
the Company. The Company ay terminate the Service Period without Cause. For the
avoidance of doubt, "termination thout Cause" includes, without limitation, the
failure by the Company for whatever ason to extend the Service Period pursuant
to Section 4(a), except if the Executive fuses in writing to accept the then one
(1) year extension ofthe Service Period. (iv) Termination by the Executive for
Good Reason.The ecutive may terminate the Service Period for Good Reason within
ninety (90) days llowing the initial existence of the circumstances giving rise
to Good Reason, subject to

GRAPHIC [g301063kqi004.gif]

 



thority, (ii) a reduction in the Executive's base salary, (iii) relocation of
the Executi imary work location more than twenty (20) miles from 5055 Wilshire
Boulevard, ngeles, California, (iv) a material diminution of the Executive's
responsibilities, or y material breach of this Agreement by the Company,
including, without limitation, ilure to pay the Executive any amount when due
and payable, pursuant to greement, except in the event of a bona fide dispute
regarding reimbursement of busin penses, provided, that the Executive shall have
delivered written notice to the Compa thin thirty (30) days of the initial
existence of the circumstances giving rise to G ason, of the Executive's
intention to terminate the Service Period for Good Reas hich notice specifies in
reasonable detail the circumstances claimed to give rise to ecutive's right to
terminate the Service Period for Good Reason, and the Company s t have cured
such circumstances within thirty (30) days following the Company's rece such
notice; provided, however, any breach by the Company of a payment obligat
reunder must be cured within five (5) days (rather than the foregoing 30 days)
follow e Company's receipt of such notice. If, following such thirty (30)-day
period (or s e (5)-day period, as applicable), the Company has not cured such
circumstances and ecutive decides to proceed with the termination of the Service
Period for Good Reas ch a termination will be effected by providing the Company
with a Notice rmination, which Notice of Termination shall be effective as of
the date given, with y further right to cure by the Company. (v) Voluntary
Termination by the Executive. The Execut y voluntarily terminate the Service
Period (other than for Good Reason), provided t Executive gives notice to the
Company of the Executive's intent to terminate t rvice Period at least sixty
(60) days in advance of the Date of Termination. 5. Termination Procedure. (a)
Notice of Termination.Any termination of the Service Period Company or by the
Executive (other than a termination on account of the Executiv th) shall be
communicated by written "Notice of Termination" to the other party ordance with
Section 14(a) hereof. The Notice of Termination must indicate cific termination
provision in this Agreement the party giving such notice believes cribe the
circumstances applicable to such termination and shall set forth in reasona ail
the facts and circumstances claimed to provide a basis for termination of t
ecutive's employment under such provision. (b) Date of Termination."Date of
Termination" shall mean (i) if t vice Period expires pursuant to Section 4(a)
hereof, the date on which the expiration Service Period occurs; (ii) if the
Service Period is terminated due to the Executiv th or Disability, the date of
the Executive's death or the date on which the Notice mination is received by
the Executive that the Board made its determination ability in accordance with
Section 4(b)(i)(A) or (B) hereof; (iii) if the Compa

GRAPHIC [g301063kqi005.gif]

 



Reason, the date on which the Notice of Termination is given by the Executive (
earlier date as may be agreed to by the Company); (v) if the Executive volu
terminates the Service Period (other than for Good Reason), the date specified
in the ofTermination, which date shall be no earlier than sixty (60) days after
the date such is given pursuant to Section 4(b)(v) hereof, unless otherwise
agreed to by the parti (vi) if the Service Period is terminated for any other
reason, the date on which a N Termination is received or any later date (within
30 days, or any alternative time agreed upon by the parties, after the giving of
such notice) as set forth in such No Termination. Notwithstanding the foregoing,
if the party receiving a Notice ofTermi notifies the other party that a dispute
exists concerning the appropriate characteriza the subject termination for
purposes of determining the Executive's entitlement to A Obligations and
Severance Payments, and any other benefits hereunder, the D Termination shall be
the date on which the dispute shall be finally resolved whet mutualagreement of
the parties, by a binding arbitration award, or by a non-appealable judgment or
order by a court of competent jurisdiction, provide nothing herein modifies the
mandatory arbitration provisions set forth in Section 10 (c) Continuation of
Payment. The Company shall continue to p Executive's full compensation in effect
when the Notice of Termination giving rise ispute described in subsection (b)
above was given (including, but not limited Executive's then Base Salary) and
continue the Executive as a participant in all em enefit plans and arrangements
of the Company in which the Executive was partici when the notice of dispute was
given, until the dispute is finally resolved in acco with this Agreement.
Amounts paid under this Section 5(c) shall not be offset agai educe, any other
amounts due to the Executive pursuant to this Agreement. 6. Rights and
Obligations Upon Termination ofthe Service Period. (a) Termination by the
Company for Disability or without Cause he Executive for Good Reason. In the
event of the termination of the Service Period ompany for Disability or without
Cause, or termination of the Service Period xecutive for Good Reason, and to the
extent permitted by applicable law and regul ncluding, without limitation, those
referred to in Section II hereof, the Company sh he Executive, and the Executive
shall be entitled to: (i) any unpaid portion of the alary through the Date of
Termination; (ii) any unreimbursed business expen ccordance with Section 3(a)
hereof; (iii) the rights set forth in the 2016 Stock O greement, and any
subsequent equity incentive awards granted pursuant to the ong-Term Plan, as the
same may be amended, or any other similar plan adopted by nd (iv) any vested
benefits to which the Executive is entitled under the terms ompany's employee
benefit plans and programs, including, without limitation, the E ubject to the
terms of such plans and programs (collectively the "Accrued Obligati n addition,
the Company shall continue to pay the Executive's monthly Base Salar ne-twelfth
(1112th) of Executive's annual Base Salary in effect as of the date immed
receding the date of termination of employment, or the date immediately prior t

GRAPHIC [g301063kqi006.gif]

 



installment for purposes of Section 409A ofthe Code) commencing with the first
month following the Date of Termination and (ii) the Company shall continue d
Severance Period to pay the automobile allowance provided for in Sections 2(f)
he shall continue to pay the Executive for life, long-term disability, medical
an insurance premiums in the manner consistent with the Company's obligations
such payments pursuant to Section 2(d) (the payments described in (i) and (i
collectively referred to herein as the "Severance Payments"). All Severance
Payme be payable in accordance with normal and customary payroll procedures
applicab Company's senior executives, subject to Section 6(d) hereof.
Notwithstand foregoing provisions of this Section 6(a): (i) the Executive's
entitlement to the Se Payments shall be subject to and conditioned upon the
Executive delivering Company an Irrevocable Release not later than sixty (60)
days after the dat Executive's termination of employment; (ii) if such 60-day
periodfollow Executive's termination of employment begins in one calendar year
and ends in the Severance Payments shall, to the extent required in order to
comply with Sectio of the Internal Revenue Code of 1986, as amended (the
"Code"), commence on payroll date following the later of(A) the end of the
calendar year in which the Exe termination of employment occurs or (B) the date
the Executive satisfies the Irre Release requirement; and (iii) the Executive's
entitlement to the Severance Payme be subject to and conditioned upon the
Executive complying in all material respe Sections 8 and 9 of this Agreement.
"Irrevocable Release" means a mutual general of claims in the form affixed
hereto marked Exhibit A (except with the date of term of employment, the date of
such Irrevocable Release and other indicated informatio in) that has been
executed by the Executive and for which the revocation period un Discrimination
in Employment Act of 1967, as amended, and the terms of the relea expired. For
the avoidance of doubt, this Section 6(a) shall be subject to the limita Section
11 of this Agreement. (b) Death. If the Service Period is terminated as a result
Executive's death, the Executive or the Executive's estate or beneficiaries, as
the ca be, shall be entitled to solely the Accrued Obligations. (c) Termination
by the Comoanv for Cause or by the Ex Voluntarily. If the Service Period is
terminated by the Company for Cause or vol by the Executive (other than for Good
Reason), the Executive shall be entitled to so Accrued Obligations. (d) Change
in Control. (i) In the event that the employment of the Executive Company is
terminated by the Company without Cause or by the Executive fo Reason at any
time within two (2) years after a Change in Control (but only if such in Control
also constitutes a "change in control event" within the meaning of Trea

GRAPHIC [g301063kqi007.gif]

 



ffect at the time of such determination, of all of the payments provided for in
Section 6(a) ithin ten (10) days of such termination.As used herein the term
"Applicable Federal ate" means the rate set forth from time to time in Table 1
of the Applicable Federal Rate ulings of the Internal Revenue Service, or any
official successor publication, for debt struments maturing within three years
and having annual compounding. (ii) As used herein, the term "Change in Control"
shall mean an vent with respect to the Company of a nature that (i) would be
required to be reported in sponse to Item 5.01 of a current report filed on Form
8-K pursuant to Section 13 or 15(d) f the Securities Exchange Act of 1934, as
amended (the "Exchange Act") as in effect on e date of this Agreement; or (ii)
results in any person acquiring control ofthe Bank or the ompany within the
meaning of the Home Owners' Loan Act of 1933, as amended, and the les and
regulations Board of Governors of the Federal Reserve System (the "FRB")
ereunder, (provided, that in applying the definition of change in control as set
forth under ch rules and regulations, the Board shall substitute its judgment
for that of the FRB); and, ithout limitation, such an acquisition of control
shall be deemed to have occurred at such me as (A) any "person" (as that term is
used in Sections 13(d) and 14(d) of the Exchange ct and the regulations of the
Securities and Exchange Commission (the "SEC") ereunder, including any such
persons that may be deemed to be acting in concert with spect to the Bank or the
Company, or the acquisition, ownership or voting of Bank or ompany securities)
is or becomes the "beneficial owner" (as defined in Rule 13d-3 under e Exchange
Act and the regulations of the SEC thereunder, directly or indirectly, of
curities of the Bank or the Company representing fifty percent (50%) or more of
the ank's or the Company's outstanding securities except for any securities
purchased by any x qualified employee benefit plan of the Company or the Bank;
or (B) individuals who nstitute the Board as of the date of this Agreement (the
"Incumbent Board") cease for y reason to constitute at least a majority of the
Board, provided that any person becoming director subsequent to the date hereof
whose election was approved by a vote of at least ree-quarters (3/4) of the
directors then comprising the Incumbent Board, or whose mination for election by
the Company's stockholders was approved by a nominating mmittee serving under an
Incumbent Board, shall be, for purposes of this clause (B), nsidered as though
such person were a member of the Incumbent Board; or (C) a plan of uidation,
reorganization, merger, consolidation, sale of all or substantially all the
assets the Bank or the Company or similar transaction in which the Bank or the
Company is not e resulting entity is approved by the Board and the stockholders
of the Company· or herwise occurs; or (D) solicitations of stockholders of the
Company, by someone other n the Incumbent Board of the Company, seeking
stockholder approval of a plan of organization, merger or consolidation of the
Company or Bank or a similar transaction th one or more corporations as a result
of which the outstanding shares of the Company's ting common stock are exchanged
for or converted into cash or property or securities not ued by the Bank or the
Company shall be distributed; or (E) a tender offer is made for enty percent
(20%) or more of the voting securities of the Bank or the Company.

GRAPHIC [g301063kqi008.gif]

 



(a) If the Executive is suspended and/or temporarily prohibited fr icipating in
the conduct of the Company's affairs by a notice served under sect (3) or (g)(l)
of the Federal Deposit Insurance Act (12 U.S.C. 1818(e)(3) or (g)(l)), mpany's
obligations under this Agreement shall be suspended as of the date of serv ss
stayed by appropriate proceedings.If the charges in the notice are dismissed
rwise withdrawn, the Company shall (but subject in all events to the
requirements tion 409A of the Code) (i) pay the Executive all of the
compensation withheld while mpany's obligations under this Agreement were
suspended, and (ii) reinstate all of gations which were suspended. (b) If the
Executive is removed and/or permanently prohibited fro cipating in the conduct
of the Company's affairs by an order issued under secti (4) or (g)(l) of the
Federal Deposit Insurance Act (12 U.S.C. 1818(e)(4) or (g)(l)), gations of the
Company under this Agreement shall terminate as of the effective date rder, but
vested rights of the Executive shall not be affected. (c) If the Company is in
default (as=the term "default" is defined on 3(x)(l) of the Federal Deposit
Insurance Act, 12 U.S.C. 1813(x)(l )), all obligatio r this Agreement shall
terminate as of the date of default, but vested rights of t cutive shall not be
affected. 8. Non-Solicitation. (a) During the period of the Executive's
employment by the Compan her pursuant to this Agreement or otherwise, and for
the twelve (12) -month peri wing the termination n, the Executive will of the
Executive's employment with the Company for a not, without the written consent
of the Company, directly ectly: (i) influence or attempt to influence any
customer of t pany or any of its affiliates to discontinue its use of the
Company's (or such affiliate' ces or to divert such business to any other
person, firm or corporation; provide ver, a broad and general advertisement or
solicitation not specifically targeting ding to target customers of the Company
or any of its affiliates shall not be deemed tion ofthis Section 8; or (ii)
interfere with, disrupt or attempt to disrupt the relationshi actual or
otherwise, between the Company or any of its affiliates and any of i ctive
employees, customers, suppliers, principals, distributors, lessors or licensor
ts by the Executive, whether direct or indirect, (A) to solicit or assist any
other perso tity in soliciting any employee of the Company or any of its
affiliates to perfor ces for any entity (other than the Company or any of its
affiliates) or (B) to encoura

GRAPHIC [g301063kqi009.gif]

 



target employees of the Company or any of its affiliates shall not be deemed a
violatio this Section 8. In the event the Executive materially breaches any of
the provision (b) ntained in Section 8(a) hereof and the Company seeks
compliance with such provision judicial proceedings, the time period during
which the Executive is restricted by suc ovisions shall be extended by the time
during which the Executive has been in violatio any such provision and any
period of litigation required to enforce the Executive' ligations under this
Agreement. (c) The Executive and the Company intend that Section 8 of thi
reement be enforced as written. However, if one or more of the provisions
contained in ction 8 shall for any reason be held to be unenforceable because of
the duration or scop such provision or the area covered thereby, the Executive
and the Company agree tha court making such determination shall have the full
power to reform, by "blu nciling" or any other means, the duration, scope and/or
area of such provision and in its ormed form such provision shall then be
enforceable and shall be binding on the parties 9. Confidentiality;
Non-Disclosure. (a) The Executive hereby agrees that, during the Service Period
and reafter, he will hold in strict confidence any proprietary or Confidential
Information ted to the Company or any of its affiliates. For purposes of this
Agreement, the term onfidential Information" shall mean all information of the
Company or any of its liates (in whatever form) that is not generally known to
the public, including without itation any inventions, processes, methods of
distribution, customer lists or trade rets.Nothing herein prohibits the
Executive from reporting possible violations of eral law or regulation to any
federal, state or local governmental agency, commission or ity (collectively,
"Governmental Agencies"), including, but not limited to, the partment of
Justice, the Securities and Exchange Commission, the Congress, and the pector
General, or making other disclosures that are protected under the whistleblower
visions of federal law or regulations. Moreover, nothing herein limits the
Executive's ity to communicate with any Governmental Agencies or otherwise
participate in any estigation or proceeding that may be conducted by any
Governmental Agency. (b) The Executive hereby agrees that upon the termination
of the vice Period, the Executive shall not take, without the prior written
consent of the mpany, any business plans, strategic plans or reports or other
document (in whatever m) of the Company or any of its affiliates, which is of a
confidential nature relating to Company or any of its affiliates. 10.
Arbitration; Injunctive Relief. (a) Except for claims for injunctive relief
pursuant to Section IO(b)

GRAPHIC [g301063kqi010.gif]

 



(a) shall not preclude parties from seeking provisional remedies in aid of arb
om a court having appropriate jurisdiction, nor shall it limit the rights of the
Comp rth in Section 1O(b) hereof. The parties hereto agree that it would not be
possible to mea (b) oney the damages that would be suffered by the Company and
its affiliates in th at the Executive were to breach any of the restrictive
covenants set forth in Section hereof (the "Restrictive Covenants"). In the
event that the Executive breaches any estrictive Covenants, the Company shall be
entitled to an injunction restraini xecutive from violating such Restrictive
Covenants (without posting any bond). ompany shall institute any action or
proceeding to enforce any such Res ovenant, the Executive hereby waives the
claim or defense that the Company or an filiates has an adequate remedy at law
and agrees not to assert in any such ac oceeding the claim or defense that the
Company or any of its affiliates has an ad medy at law. 11. TARP and Golden
Parachute Restrictions. (a) Notwithstanding anything herein to the contrary: (i)
any pay de to the Executive pursuant to this Agreement or otherwise are subject
t nditioned upon their compliance with 12 U.S.C. 1828(k) and 12 C.P.R. Pa arding
golden parachute and indemnification payments; (ii) no annual bonus, inc
mpensation, severance pay, or golden parachute payments or benefits shall be
vided, or accrued under this Agreement or otherwise to the extent it would v
ction 111 of Emergency Economic Stabilization Act of 2008, as amended ("E d the
Interim Final Rule (as hereinafter defined); (iii) no payment or benefit shall b
provided under this Agreement or otherwise to the extent that it would viola
eement between or among the Company and the Board of Governors of the F serve
System, the Office of the Comptroller of the Currency or any other govern ity or
agency, provided that the Company shall use commercially reasonable eff otiate
the authority and right to make all payments and provide all benefits ecutive as
and when contemplated by this Agreement; and (iv) subject to, a ordance with,
the interim final rule promulgated pursuant to Sections 101(a), 101 111 ofEESA
(the "Interim Final Rule"), the Executive shall be required to repay mpany the
amount of any bonus payment (as defined in the Interim Final Rule) ing the TARP
period (as defined in the Interim Final Rule) to the extent that the ment was
based on materially inaccurate financial statements (which includes, limited to,
statements of earnings, revenues, or gains) or any other mat ccurate performance
metric criteria. In the event that the amounts and benefits payable pursuant t
(b) reement, when added to other amounts and benefits which may become payable
cutive by the Company and any affiliated company, are such that the Exe

GRAPHIC [g301063kqi011.gif]

 



Executive's retention of a net amount, after the payment of all federal, state
and xcise, employment and income taxes on such payments and the value of such be
qual to the net amount the Executive would have retained had the initially calc
ayment and benefits not been subject to such excise tax provisions. For purposes
receding sentence, the Executive shall be deemed to be subject to the highest ma
ederal, relevant state and relevant local tax rate applicable to an individual
resident i ngeles, California. All calculations required to be made under this
subsection sh ade by the Company's independent public accountants, subject to
the rig xecutive's representative to review the same. All such amounts required
to be pa his Section shall be paid at the time any withholding may be required
by the Compa ny taxes may be required to be paid by the Executive, under
applicable law, an dditional amounts to which the Executive may be entitled
shall be paid or reimburs ater than fifteen (15) days following confirmation of
such amount by the Comp ndependent public accountants. In the event any amounts
paid hereunder are subsequ etermined to be in error, due to estimates required
for calculation of such payments roving to be inaccurate or otherwise, the
parties hereto agree to reimburse each oth orrect such error, as appropriate,
and to pay interest thereon at the applicable federa as determined pursuant to
Code Section 1274) for the period of time such erro mount remained outstanding
and unreimbursed.The parties hereto recognize tha ctual implementation of the
provisions of this Section 11(b) are complex and agree to ith each other in good
faith to resolve any questions or disagreements arising with re ereto. 12.
Section 409A. This Agreementis intendedtocomply with quirements of Section 409A
ofthe Code (including the exceptions thereto), to the e pplicable, and the
parties' Agreement shall be interpreted in accordance with quirements. If any
provision contained in the Agreement conflicts with the requirem Section 409A of
the Code (or the exemptions intended to apply under the Agreem e Agreement shall
be deemed to be reformed to comply with the requirements of Se 09A of the Code
(or the applicable exemptions thereto). Notwithstanding anything t ntrary
herein, for purposes of determining the Executive's entitlement to the Sever
ayments, (i) the Service Period shall not be deemed to have terminated unless
and e Executive incurs a "separation from service" as defined in Section 409A of
the C d (ii) the term "Date of Termination" shall mean the effective date of the
Execut paration from service. Reimbursement of any expenses provided for in this
Agree all be made promptly upon presentation of documentation in accordance with
ompany's policies (as applicable) with respect thereto as in effect from time to
time no event later than the end of calendar quarter following the year such
expenses curred); provided, however, in no event shall the amount of expenses
eligible imbursement hereunderduring a calendar yearaffect the expenses eligible
imbursement in any other taxable year. Notwithstanding anything to the contrary
he a payment or benefit under this Agreement is due to a "separation from
service rposes of the rules under Treas. Reg. § 1.409A-3(i)(2) (payments to
specified emplo

GRAPHIC [g301063kqi012.gif]

 



procedures), such payment shall, to the extent necessary to comply with the
requirement of Section 409A of the Code, be made on the later of(x) the date
specified by the foregoin provisions of this Agreement or (y) the date that is
six (6) months after the date of th Executive's separation from service (or, if
earlier, the date of the Executive's death). Any installment payments that are
delayed pursuant to this Section 12 shall be accumulated an paid in a lump sum
on the first day of the seventh month following the Date of Terminatio (or, if
earlier, upon the Executive's death) and the remaining installment payments shal
begin on such date in accordance with the schedule provided in this Agreement.
Th Severance Payments are intended not to constitute deferred compensation
subject t Section 409A of the Code to the extent such Severance Payments are
covered by (i) th "short-term deferral exception" set forth in Treas. Reg. §
1.409A-l(b)(4), (ii) the "two times severance exception" set forth in Treas.
Reg. § 1.409A-I(b)(9)(iii), or (iii) the "limited payments exception" set forth
in Treas. Reg. § 1.409A-l(b)(9)(v)(D). Th short-term deferral exception, the two
times severance exception and the limited payments exception shall be applied to
the Severance Payments in order of payment in such manne as results in the
maximum exclusion of such Severance Payments from treatment as deferred
compensation under Section 409A of the Code. Each installment of the Severance
Payments shall be deemed to be a separate payment for purposes of Section 409A
of the Code. 13. Legal Fees. The Company shall promptly reimburse the Executive
for his reasonable legal fees incurred in connection with the negotiation and
preparation of this Agreement. 14. Miscellaneous. (a) Any notice or other
communication required or permitted under this Agreement shall be effective only
if it is in writing and shall be deemed to be given when delivered personally or
one (1) day after it is sent by a reputable overnight courier service (with
evidence of delivery) and, in each case, addressed as follows (or if it is sent
through any other method agreed upon by the parties): If to BFC: Broadway
Financial Corporation Attn: Chief Executive Officer 5055 Wilshire Boulevard,
Suite 500 Los Angeles, CA 90036 If to the Bank: Broadway Federal Bank, f.s.b.
Attn: Chief Executive Officer 5055 Wilshire Boulevard, Suite 500

GRAPHIC [g301063kqi013.gif]

 



Norman Bellefeuille 1527 Lori Court Redlands, CA 92374 to such other address as
any party hereto may designate by notice to the others. (b) This Agreement
together with the Broadway Financial Corporation ward Agreement dated February
24, 2016 (the "2016 Stock Option Agreement"), and the hts of the Executive
pursuant to the ESOP shall constitute the entire agreement among parties hereto
with respect to the subject matter hereof, and supersede and replace any d all
prior understandings or agreements with respect to the subject matter hereof.
(c) Only an instrument in writing signed by the parties hereto may end this
Agreement, and any provision hereof may be waived only by an instrument in iting
signed by the party or parties against whom or which enforcement of such waiver
is ght. The failure of any party hereto at any time to require the performance
by any other ty hereto of any provision hereof shall in no way affect the full
right to require such formance at any time thereafter, nor shall the waiver by
any party hereto of a breach of y provision hereof be taken or held to be a
waiver of any succeeding breach of such vision or a waiver of the provision
itself or a waiver of any other provision of this reement. (d) In the event that
any provision is determined to be invalid or nforceable, in whole or in part,
such determination shall in no way affect any other visions of this Agreement,
or the validity or enforcement of the remainder of this reement, and any
provisions(s) thus affected shall be modified to the extent necessary to ng the
affected provision(s) within the applicable requirements of the then-current
law. (e) The Company shall use its commercially reasonable efforts to nge for
any successor (whether direct or indirect, by purchase, merger, consolidation or
erwise) to all or substantially all of the business and/or assets of the Company
to assume Agreement in the same manner and to the same extent that the Company
would have n required to perform it if no such succession had taken place. As
used in this eement, the term "Company" shall mean the Company and any such
successor (or cessors) that assumesthis Agreement,by operationof law or
otherwise. withstanding the foregoing, no such assignment or assumption shall
relieve the mpany of any obligations hereunder. (f) The parties hereto shall
cooperate with each other and take all ons, including obtaining, any
governmental or stockholder approval, that any of them determine in good faith
to be required to carry out the terms of this Agreement.

GRAPHIC [g301063kqi014.gif]

 



determine are required to be withheld pursuant to any applicable law or
regulation (it being understood, that the Executive shall be responsible for
payment of all taxes in respect of the payments and benefits provided herein).
(h) In the event that the Executive shall perform services for the Bank or any
other affiliate or subsidiary of BFC, any compensation or benefits provided to
the Executive by such other employer shall be applied to offset the obligations
of BFC hereunder, it being intended that this Agreement set forth the aggregate
compensation and benefits payable to the Executive for all services to the
Company and all of its affiliates and subsidiaries. BFC shall reimburse the Bank
for compensation or benefits paid or provided by the Bank to the Executive to
the extent attributable to the Executive's performance of services for BFC in
accordance with the applicable reimbursement policies ofBFC and the Bank. (i)
This Agreement shall be governed by and construed in accordance with the laws of
the State of California, without reference to its principles of conflicts of
law. (j) This Agreement may be executed in several counterparts, each of which
shall be deemed an original, but all of which shall constitute one and the same
instrument. A facsimile of a signature shall be deemed to be and have the effect
of an original signature. (k) The headings in this Agreement are for convenience
of reference only and shall not be a part of or control or affect the meaning of
any provision hereof. [Signatures on next page]

GRAPHIC [g301063kqi015.gif]

 



as of the date first written above. Broadway Financial Corporation E s Name:
Title: t-.JJ'f"YNG P d -. / c-o Broadway Federal Bank, fs.b. A y G Name: Title:
.S:Jffl-,..) ,l>o;;.., / Ea Norman "Sandy" Bellefeuille Print or type name of
Executive

GRAPHIC [g301063kqi016.gif]

 



TO EMPLOYMENT AGREEMENT (Executive: Norman "Sandy" Bellefeuille) 1. Arbitration
Except as provided in Section 1O(b) of this Agreement, in the event of oversy,
dispute or claim (including those based upon a statute, tort or public po those
against individuals or other entities), arising out of or relating to (1) ement,
(2) the employment relationship between the Executive and the Compan e
termination of that relationship (hereafter "dispute"), the parties' exclusive
rem be to submit such dispute to the dispute resolution procedures described
below. s intend for all disputes to be covered by the arbitration provision
contained in ndum A to the fullest extent permitted by law, and the Executive
agrees to pursue dispute in an individual capacity and not as a class
representative or class mem the following claims are excluded from these dispute
resolution procedures: s by Executive for workers' compensation, unemployment
compensation or s ility benefits; (2) claims based on any pension or welfare
plan the terms of wh in an arbitration or other dispute resolution procedures;
(3) claims brought utive or Company to compel arbitration pursuant to this
Addendum A or to enforc ationaward;(4) claims underthe
NationalLaborRelationsAct;(5) entative action under the Private Attorney General
Act ("PAGA"); and (6) any ot s which are not permitted by applicable law to be
subject to a binding pre-disp ation agreement. If either party has claims
against the other party that are deemed arbitrable, those claims shall be stayed
and the arbitrable claims shall be resol e the stayed claims are addressed. (a)
Written notice of desire to arbitrate shall describe the factual b claims
asserted ("Claim"), and shall be served on the other party as set forth n 14(a)
of this Agreement. If written notice of desire to arbitrate is not served wit
plicable time period, the party who failed timely to serve notice will be deemed
waived the right to further contest the Claim, and will be deemed to have
accepted party's last stated position on the Claim. (b) The arbitration shall be
administered by JAMS, Inc. (form n as Judicial Arbitration and Mediation
Services, Inc.) ("JAMS") pursuant to yment Arbitration Rules Procedures, which
can be found & www.jamsadr.com/rules-emplovment-arbitration and which will be
provided to tive upon request, and subject to JAMS Policy on Employment Arbitrat
um Standards of Procedural Fairness, which will also be provided to the Execut
equest.Judgment on any Award (as defined below) may be entered in any co
competent jurisdiction. The arbitration shall take place in Los Angeles,
Californ thstanding anything herein to the contrary, the parties may agree to
use ndent arbitrator that they mutually select and agree upon.

GRAPHIC [g301063kqi017.gif]

 



ADDEND (c) Any party may be represented by an attorney or other represe d by the
party. (d) Each party shall have the right to take the deposition o ual and any
expert witness designated by another party without the arbitrator' al. Each
party also shall have the right to make requests for production of docu party.
Additional discovery may be had as ordered by the arbitrator. (e) At least
fourteen (14) days before the arbitration, the parties ge lists of witnesses,
including any expert, and copies of all exhibits intended the arbitration. (f)
The arbitrator shall have jurisdiction to hear and rule on pre-h s and is
authorized to hold pre-hearing conferences by telephone or in person, or deems
necessary. The arbitrator shall have the authority to resolve all i to
discovery, and to entertain motions to dismiss, motions for summary judg
udication, and any other pre-trial motions submitted by any party, and shall
dards governing such motions under the California Rules of Civil Procedure. (g)
Either party, at its expense, may arrange for and pay the cos porter to provide
a stenographic record of proceedings. If both parties des cess to the
stenographic record of proceedings then they shall split all such (h) The
arbitrator will have no authority to: (i) adopt new Com or procedures, (ii)
modify this Agreement or existing Company pol res, wages or benefits, or (iii)
in the absence of a written waiver pursua ph (j) below, hear or decide any
matter that was not processed in accordance reement. The arbitrator shall have
exclusive authority to resolve any C g, but not limited to, a dispute relating
to the interpretation, applica ability or formation of this Agreement, or any
contention that all or any part o ent is void or voidable. The arbitrator will
have the authority to award any fo of remedy or damages that would be available
in a court of competent jurisdi (i) Either party, in the party's sole
discretion, may, in writing, wai r in part, the other's failure to follow any
time limit or other requirement set fo eement, except that neither party can
waive any statute oflimitation for filin The arbitration will be conducted in
private, and will not be (j) or indirectly, to the public or the media. The
arbitration and all inform or indirectly relating thereto (including, but not
limited to, the testimony, evid ) shall be deemed Confidential Information and
shall be subject to the restric in Section 9(a) of this Agreement. (k) The
arbitrator, subject to the right to either party to utiliz

GRAPHIC [g301063kqi018.gif]

 



ADDEND l set forth the facts and reasons that support the Award. The Award shall
be fin ing on the Company and the Executive. The parties agree, however, that a
co petent jurisdiction has the right to set aside the decision of the
arbitrator, trator, in rendering his or her award, committed an error oflaw that
affected the r amages awarded. The Company will pay all administration fees
associated wi (I) tration over and above those that the Executive would have to
pay in a court proc the cost of arbitrator, it being the parties' intention that
the Executive not be s that the Executive would not be required to bear in a
court proceeding, to the the Executive would be required to pay for filing fees
and transcript fees in a eeding Executive will remain responsible for such fees.
Notwithstandin isions to the contrary found in such procedures, in the event of
final and bi ration pursuant to this paragraph, except for the arbitrator's fees
which the Com be responsible for paying, each party will be responsible for
paying its own cos neys' fees in connection with the arbitration. The arbitrator
shall not be authori d the prevailing party costs and attorneys' fees, except as
expressly provid te. (m) The Company and the Executive understand that developme
law and legislation may affect the enforceability of arbitration provisions such
a he parties' intention and desire that this Addendum A is compliant with
current l ime either party seeks its enforcement. Accordingly, if any one or
more o isions of this Addendum A is deemed to be unenforceable, the remaining
provi continue in full force and effect in accordance with Section 14(d) of this
Agree (n) Each of the parties acknowledges that he or it has carefully rea
rstands this Addendum A and agrees to be bound by and comply with all of its t
of the parties acknowledges such party's voluntary agreement to arbitrate claim
rstands and acknowledges that by signing this Agreement, such party is giving u
to a jury trial and to a trial in a court of law.

GRAPHIC [g301063kqi019.gif]

 
